Case 1:11-md-02262-NRB Document 3298-1 Filed 07/09/21 Page 1 of 7




                     Exhibit A
       Case 1:11-md-02262-NRB Document 3298-1 Filed 07/09/21 Page 2 of 7

U.S. Libor Dollar Settlement
Guide / Instructions

The website is intended to notify you of deficient and/or ineligible conditions affecting the Claim you
submitted to the U.S. Dollar LIBOR settlements. The Claims Administrator has reviewed your Claim and
found one or more conditions of deficiency and/or ineligibility.


Conditions of ineligibility may affect your entire Claim, certain transactions in your Claim, or both.
Conditions of deficiency may affect one or more transactions in your Claim. The action required from you
to cure a condition of deficiency and/or ineligibility will vary depending on the nature of the error. The
required actions are described further below.


How to Access Your Data
A spreadsheet containing the transactional data you provided to the Claims Administrator is available by
logging in and clicking on the appropriate link found on the claims validation website. Login instructions
will be provided.


Information to Review
The spreadsheet contains the conditions of deficiency and/or ineligibility assigned to your Claim and/or
transactions, as indicated by the corresponding message codes. Each of these conditions may require
further action on your part. Each message code is defined in the Message Code Legend, which is posted
on the claims validation website and also available to download.


In addition to the message codes, please also carefully review the transactions for both accuracy and
completeness. If you believe the data captured is missing information or incorrect in any way, you must
notify the Claims Administrator immediately.


Required Action for Ineligible Claims
If the Claims Administrator has determined that one of your Claims is ineligible, you will not receive any
distribution with respect to that Claim. If you agree with that determination of ineligibility, no further action
is required.


If you disagree with any determination of ineligibility, you may submit a written request for
reconsideration. Any such request for reconsideration must include a statement of reasons indicating
your grounds for disputing this determination of ineligibility and documentation to support your
position. In addition, you must provide a Supplemental Attestation to the Claims Administrator verifying
the accuracy of any supplemental information provided. The Supplemental Attestation form can be
downloaded from the Forms link on the claims validation website.

                                                        1
       Case 1:11-md-02262-NRB Document 3298-1 Filed 07/09/21 Page 3 of 7

U.S. Libor Dollar Settlement
Guide / Instructions



Your request for reconsideration should be sent to the Claims Administrator so that it is received within
twenty (20) calendar days of the date of your email notification or letter. Failure to timely respond may
result in the disallowance of your Claim in whole or in part.


Should the Claims Administrator agree with your request for reconsideration, you may be eligible to
receive a distribution. Please note that curing a condition of ineligibility at the Claim level does not
necessarily entitle you to a distribution. The Claims Administrator may determine that the information or
documentation previously submitted is insufficient to support some or all of the transactions included in
your Claim. Any distribution will not include transactions determined by the Claim Administrator to be
ineligible or deficient. Please carefully review the information and documentation you submitted and if
necessary, provide additional documentation to support the transactions in your Claim. Furthermore,
even if your Claim contains eligible and non-deficient transactions, you might not receive a distribution if
your distribution amount is calculated to be de minimis (i.e., less than $10 USD).


Required Action for Ineligible Transactions
If the Claims Administrator has determined that a particular transaction contained in your Claim is
ineligible, you will not receive any distribution with respect to that transaction.


If you agree with the Claim Administrator’s determination of ineligibility for a particular transaction, no
further action is required. The transaction will be considered ineligible and will not factor into the final
disposition of your Claim. If your Claim contains other transactions that are eligible and not deficient, the
remainder of your Claim will be calculated in accordance with the Plan of Distribution approved by the
Court for each relevant Settlement. However, even if your Claim contains other eligible and non-deficient
transactions, you might not receive a distribution if your distribution amount is calculated to be de minimis
(i.e., less than $10 USD). If your Claim does not contain other eligible and non-deficient transactions,
your Claim will be ineligible to receive a distribution.


If you disagree with any determination of ineligibility for any of the transactions listed, you may submit a
written request for reconsideration. Any such request for reconsideration must include a statement of
reasons indicating your grounds for disputing the determination of ineligibility and documentation to
support your position. In addition, you must provide a Supplemental Attestation to the Claims
Administrator verifying the accuracy of any supplemental information provided. The Supplemental
Attestation form can be downloaded from the Forms link on the claims validation website.



                                                           2
       Case 1:11-md-02262-NRB Document 3298-1 Filed 07/09/21 Page 4 of 7

U.S. Libor Dollar Settlement
Guide / Instructions

Your request for reconsideration should be sent to the Claims Administrator so that it is received within
twenty (20) calendar days of the date of your email notification. Failure to timely respond may result in the
disallowance of your Claim in whole or in part.


Examples of documentation to support a request for reconsideration of an ineligible transaction
might include confirmation slips (e.g., confirmations pursuant to an ISDA master agreement), month-end
account statements, applicable year-end statement(s), a letter from your broker on company letterhead,
or other documents evidencing each purchase or acquisition. Documentation must clearly indicate the
counterparty, seller (if applicable), and all material terms of the transaction (e.g., issue date, maturity or
termination date, currency and tenor of the U.S. Dollar LIBOR rate, payment frequency and terms,
notional amount including amortization schedule (if applicable), etc.). If no such documentation is in your
possession, please obtain a copy or equivalent documents from your broker, as these documents may be
necessary to prove and process your Claim. Some examples of unacceptable documentation include
spreadsheets from your personal records, prospectuses and/or prospectus supplements, certificates,
statements that are missing crucial pages or missing the account holder’s name, printouts from websites
which do not include your name or account number or those that do not reference the name of the
website, etc. Please do not resubmit documentation that you previously provided.


Should the Claims Administrator agree with your request for reconsideration, you may be eligible to
receive a distribution with respect to the eligible transaction. Please note that curing a condition of
ineligibility at the transaction level does not necessarily entitle you to a distribution with respect to that
transaction. The Claims Administrator may determine that a deficient condition exists with respect to the
transaction, even if it agrees in whole or in part with your request for reconsideration of the determination
of ineligibility. Any distribution will not include transactions determined by the Claim Administrator to be
deficient. Please carefully review the information and documentation you submitted and if necessary,
provide additional documentation to support the transactions in your Claim. Furthermore, even if your
Claim contains eligible and non-deficient transactions, you might not receive a distribution if your
distribution amount is calculated to be de minimis (i.e., less than $10 USD).


Required Action for Deficient Transactions
If the Claims Administrator has determined that a particular transaction contained in your Claim is
deficient, you will not receive any distribution with respect to that transaction.


If you do not wish to cure a deficient condition, no further action is required. The transaction will be
considered deficient and will not factor into the final disposition of your Claim. If your Claim contains

                                                        3
          Case 1:11-md-02262-NRB Document 3298-1 Filed 07/09/21 Page 5 of 7

U.S. Libor Dollar Settlement
Guide / Instructions

other transactions that are eligible and not deficient, the remainder of your Claim will be calculated in
accordance with the Plan of Distribution approved by the Court for each relevant Settlement. However,
even if your Claim contains other eligible and non-deficient transactions, you might not receive a
distribution if your distribution amount is calculated to be de minimis (i.e., less than $10 USD). If your
Claim does not contain other eligible and non-deficient transactions, your Claim will be ineligible to
receive a distribution.


If you wish to cure a deficient condition, please provide information sufficient to specify the terms of each
deficient transaction and/or provide the information specifically requested to correct each deficient
condition. In addition, you must provide a Supplemental Attestation to the Claims Administrator verifying
the accuracy of the supplemental information provided. The Supplemental Attestation form can be
downloaded from the Forms link on the claims validation website.


Your request for reconsideration should be sent to the Claims Administrator so that it is received within
thirty (30) calendar days of the date of your email notification. Failure to timely respond may result in the
disallowance of your Claim in whole or in part.


How to Respond
To resolve any identified conditions of deficiency and/or ineligibility, please update the spreadsheet
containing the transactional data you provided with the requested information and post the completed file,
along with your Supplemental Attestation and any supporting correspondence and/or documentation,
using the appropriate link found on the claims validation website. It is important that your response
clearly indicate the specific transactions that you are updating. After downloading the spreadsheet of
transactional data you provided to the Claims Administrator, you will see that an extra column titled
“Updated” has been added for your convenience to flag these transactions. Updates should be made as
follows:
  •    Update the transaction details.
  •    Indicate updates in the column titled “Updated” as follows:
      o    Add a "U" to the column for any transaction you are updating.
      o    Add an "A" to the column for any transaction you have added because you believe it was
           missing from what the Claims Administrator processed for your Claim.
      o    Add a "D" to the column for any transaction you would like deleted from your Claim.
  •    It is important to note that only the transactions that you flag as described above will be reviewed
       and processed.



                                                      4
       Case 1:11-md-02262-NRB Document 3298-1 Filed 07/09/21 Page 6 of 7

U.S. Libor Dollar Settlement
Guide / Instructions

  •    Do not remove or replace the unique line detail ID number that has been assigned to each
       transaction, which is used for tracking purposes.
Please contact the Claims Administrator by email at info@usdollarliborsettlement.com if you believe you
need to resubmit your transactional data in its entirety. Please be sure to include a brief explanation why
the data you provided earlier should not be used and the reason(s) a new submission is required. Upon
review, specific instructions will be provided detailing how to submit your replacement file.


If your entire Claim was determined to be ineligible, and you do not need to make any updates to the
transactional data that you provided with your Claim, please refer to the instructions above regarding
Required Action for Ineligible Claims if you disagree with the determination of ineligibility.


Please remember to include your Claimant ID Number in any communication to the Claims
Administrator, including in the filenames of any documents that you submit. Again, to resolve any
determinations that transactions are deficient you must respond with the required information within 30
days of the date listed on the notification you received. If you disagree with any determinations that your
claim, or certain transactions within your claim, are ineligible, you must respond with the required
information within 20 days of the date listed on the notification you received.


Additional Note to Third Party Filers:
Third party filers who did not provide the underlying address for each Claimant on whose behalf they filed
a Claim are required to fill out and return a Third Party Location Attestation. The Third Party Location
Attestation requires you to confirm that all claimed instruments within your filing were purchased in the
U.S. and/or identify any instruments that were not were purchased in the U.S., which are ineligible and
must be withdrawn. This Third Party Location Attestation form can be accessed in the Forms link on the
claims validation website.


An instrument is considered purchased in the United States if one or more of the following conditions is
satisfied: (1) the claimant is a U.S. resident or domiciliary; (2) the claimant entered into the transaction in
the United States through one of its U.S.-based trading desks or offices; or (3) the transaction was
entered into with a U.S.-domiciled Defendant or a U.S. desk, branch, subsidiary, or affiliate of a non–U.S.
domiciled Defendant.

Third party filers who did not provide sufficient documentation of authority to act on behalf of each
Claimant on whose behalf they filed a Claim are required to return a Third Party Authorization Attestation,



                                                       5
       Case 1:11-md-02262-NRB Document 3298-1 Filed 07/09/21 Page 7 of 7

U.S. Libor Dollar Settlement
Guide / Instructions

signed by the Claimant. This Third Party Authorization Attestation form can be accessed at the Forms
link on the claims validation website.


Failure to timely return the required Third Party Location Attestation or Third Party Authorization
Attestation forms may result in the disallowance of any affected Claims.

Questions
If you have any questions, please contact the Claims Administrator at 1 (888) 568-7640 or e-mail your
questions to info@USDollarLiborSettlement.com. Please remember to include your Claimant ID Number
in any communication. Additional information regarding each Settlement can be found at
https://www.usdollarliborsettlement.com.




                                                    6
